           3:17-bk-72355 Doc#: 81 Filed: 03/04/19 Entered: 03/04/19 15:52:23 Page 1 of 1
                                                                                                                   tlg/155
                               IN THE UNITED STATES BANKRUPTCY COURT
                               WESTERN DISTRICT OF ARKANSAS DISTRICT
                                          HARRISON DIVISION

IN RE: Harry William Wilk Iii                                                        CASE NO:            3:17-bk-72355 B
                                                                                                              Chapter 13
                                TRUSTEE'S MOTION TO DISMISS CASE FOR
                                FAILURE TO REMIT TAX REFUND AMOUNTS
      Joyce Bradley Babin, Chapter 13 Standing Trustee, for her Motion to Dismiss Case - Failure to Remit Tax Refund

Amounts filed in the above case, states:

      1. The above case was filed on September 20, 2017, and the plan was confirmed on January 01, 1900.

      2. The plan provided that the Debtor would commit any funds received from tax refunds that exceed $2,000 to the

plan.

      3. The Debtor has not provided copies of tax returns filed for the following year (s): 2017. Copies are needed to

verify whether the Debtor received tax refund amounts that should be committed to the plan .

      4. Pursuant to 11 U.S.C. § 1307(c), the Debtor's case should be dismissed for cause, including the failure to

comply with plan provisions. The Debtor is in material default with respect to the terms of the confirmed plan.

      WHEREFORE, the Trustee prays for an order dismissing the case and for all other just, proper and equitable relief.




Date: March 04, 2019                                             /s/ Joyce Bradley Babin
                                                                Joyce Bradley Babin
                                                                Chapter 13 Standing Trustee

                                             CERTIFICATE OF SERVICE

   The undersigned certifies that a copy of the foregoing document was served on the Debtor's attorney and any other
ECF Filing Users through Notice of Electronic Filing (ECF) and on the Debtor and any other non-ECF Filing Users by
U.S. Mail, postage prepaid, as further listed below, on March 04, 2019.

                                                                                     /s/ Joyce Bradley Babin
                                                                                      Joyce Bradley Babin

cc:      Harry William Wilk Iii
         1110 Pivot Rock Rd
         Eureka Springs, AR 72632
